MEMORANDUM **
Kulbir Singh, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals that affirmed an immigration judge’s order denying his asylum application as untimely. We dismiss the petition for review.
We lack jurisdiction to review the agency’s factual determination that Singh failed to demonstrate by clear and convincing evidence that he filed his application for asylum within one year of his last entry into the United States. See 8 U.S.C. § 1158(a)(3); Ramadan v. Gonzales, 427 F.3d 1218, 1221 (9th Cir.2005) (we have jurisdiction to review determinations regarding the one-year asylum bar only “insofar as a petition for review raises constitutional claims or questions of law”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not he cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.